Beck, Oh. J.
In the absence of an averment of the time when defendant loaned the money in question, the law will *173presume that it was done within a reasonable time. A delay of near two years in making the investment would be unreasonable and would be negligence on the part of defendant. It will be presumed that defendant did not retain the money in his hands so long a time. If the money was loaned before the 11th day of May, 1861, ten years transpired prior to the commencement of the suit. As a delay to that date would be negligence in defendant, the law will presume that prior thereto he had parted with the money. Unless the letter relied upon by plaintiff takes the contract out of the statute the action is barred.
An admission that the debt is unpaid or a new promise to pay, both to be in writing, will revive the cause of action. Rev., § 2751. Has the letter in question this effect? We think not. There is neither an admission of indebtedness or liability, nor a promise to pay any sum to plaintiff. It is in truth rather a statement tending to relieve defendant of any charge of negligence. At all events, there is nothing like a new promise or an admission of liability, and no such interpretation can be put on it by a fair and just construction of its language.
We think the petition was obnoxious to the demurrer on other grounds. But they need not be considered, as the point just determined is decisive of the case.
In our opinion the district court rightly sustained the demurrer; its judgment is, therefore,
Affirmed.